OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TORO.
No estoy conforme con la revocación de la sentencia ape-lada. A mi juicio debe confirmarse porque la prueba de-muestra de modo evidente que el contrato celebrado entre Vere y los demandados Sucesores de Bianchi que hubiera dado a Vere derecho al cobro de la comisión pactada, ja-más fué cumplido. Si Sucesores de Bianchi adquirieron fi-nalmente la Central Coloso, se debió a una negociación dis-tinta. Tanto el resultado de las pruebas como el estudio de los casos citados por la propia parte apelante, me con-vencen de que la doctrina de quantum meruit no es aplica-ble en cnanto a Sucesores de Bianchi. De serlo, lo sería quizá en cuanto a Servejean y éste no ha sido demandado. A mi juicio no es posible concluir de un examen de la prueba que Vere actuara como agente de Sucesores de Bianchi.